On the 29th day of August, 1935, plaintiff in error filled his petition in error with case-made attached and on October 28, 1935, filed a brief which reasonably supports the allegations in the petition in error. No brief has been filed by the defendant in error, nor has any excuse been offered for such failure. Under such circumstances we have held that it is not the duty of this court to examine the cause further. The cause is therefore reversed and remanded, with directions to vacate the order entered for the plaintiff and to enter judgment for the defendant denying the injunction and dismissing the cause.
OSBORN, C. J., and WELCH, PHELPS, CORN, and HURST, JJ., concur.